Citation Nr: 1402627	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  07-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from December 1942 through December 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for residuals, post-traumatic encephalopathy characterized by atypical headaches, effective from July 25, 2005, with an assigned 10 percent initial disability rating.  The Veteran has perfected a timely appeal of the assigned initial disability rating.

In a June 2009 decision, the Board denied entitlement to an initial disability rating in excess of 10 percent for residuals, posttraumatic encephalopathy, characterized by atypical headaches.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an August 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), effectively vacating and remanding the June 2009 Board decision.  In January 2011, the Board remanded this matter for further development.

In a July 2012 decision, the Board granted a higher 30 percent disability rating for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches; a separate 30 percent disability rating for vertigo; and a separate 10 percent disability rating for residuals, posttraumatic encephalopathy, characterized by atypical headaches.  That separate 10 percent was awarded under the version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 that went into effect October 23, 2008, based on symptoms such as impaired memory, impaired motor activity, occasional disorientation, and impaired visual spatial orientation.

The July 2012 decision also remanded the Veteran's claim for entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).  This issue is still being developed by the RO and is not currently before the Board.

Again, the Veteran appealed the Board's July 2012 decision to the Court.  In an October 2012 Order, the Court granted the parties' Joint Motion for Partial Remand (JMPR), thereby vacating and remanding the Board's decision as to the issue of entitlement of an initial evaluation in excess of 30 for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches.  The issues concerning the 30 percent disability rating for vertigo and the 10 percent disability rating assigned under the newer version of Diagnostic Code 8045 were excluded from the scope of the Veteran's appeal.

In March 2013, the Board denied entitlement to an initial disability rating in excess of 30 percent for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches.  Once again, the Veteran appealed this matter to the Court.  In a July 2013 Order, the Court granted the parties' JMR, once again vacating and remanding the Board's March 2013 decision.

This matter returns to the Board for its de novo consideration in the foregoing procedural posture.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residual headaches have occurred on a daily but intermittent basis and have resulted in periods of prostration; however, have not been productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.56, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). 

In correspondence dated October 2005, June 2007, and September 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the RO notified the Veteran of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2007 and September 2009 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in various supplemental statements of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in February 2012.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board finds that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to present evidence and argument in support of his claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Rating for Migraine Headaches Associated with Residuals, Posttraumatic Encephalopathy, Characterized by Atypical Headaches

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, the Veteran seeks an initial disability rating higher than 30 percent for migraine headaches associated with residuals of a posttraumatic encephalopathy, characterized by atypical headaches.  As noted above, this disability rating was initially provided in a prior July 2012 Board decision pursuant to 38 C.F.R. § 4.124a, DC 8100.

As pointed out above, separate disability ratings have also been assigned for the Veteran for dizziness with balance and gait problems rated as 30 percent disabling pursuant to DC 6204-6205, and for other residuals, such as impaired memory, impaired motor activity, occasional disorientation, and impaired visual spatial orientation, rated as 10 percent disabling pursuant to the newer version of DC 8045.  As the issues pertaining to those ratings have been excluded from the scope of this appeal, the Board will not consider them in connection with this matter.  Esteban, 6 Vet. App. 259; 38 C.F.R. § 4.14 (2013).

The pertinent evidence in this case includes a January 2006 examination, during which the Veteran reported a history of being struck in the right eye by a bayonet during service.  Regarding his current symptoms, he reported dull headaches that were located behind the right eye and radiated to the center of the top of his scalp.  He stated that these headaches were relieved only by resting for 30 minute and that he was unable to lay on his right side because doing so caused pain.  He also stated that his headaches were aggravated by lack of sleep.  Overall, he reported that he was able to function through his headaches, but, that symptoms had gotten worse over the past five years.

VA treatment records from April through May of 2006 reflect that the Veteran was reporting constant headaches.  However, there is nothing in the record to suggest other VA treatment for his reported headaches.

During a June 2006 VA examination to determine the origin of the reported tinnitus, the Veteran reported ongoing headaches which he described simply as frequent.  During a November 2006 VA examination, the Veteran continued dull headaches as described above.

In November 2006, VA received a statement from the Veteran's spouse in which she stated that she had been married to the Veteran for 56 years.  She recalled that the Veteran was medically discharged from service, and that after service, the Veteran complained of headaches, frequently paced the floors due to pain, and was intolerant of extra movements.  She stated that the Veteran continued to complain of headaches over the years and that the headaches, which ranged from dull to severe in intensity, appeared to be relieved only by short naps.

In his May 2007 substantive appeal, the Veteran alleged that his ongoing severe headaches were negatively impacting his quality of life.  He did not, however, elaborate by discussing which activities or functions he was unable to tolerate.

In September 2009, the Veteran was afforded another VA examination, specifically for the purpose of exploring the symptoms and severity of his traumatic brain injury.  Once again, the Veteran reported headaches located behind his right eye which he described as being sharp and throbbing in quality.  He rated the severity of these headaches as being a seven out of 10 in severity and stated that they usually last "for a few hours" at a time.  He continued to report that he usually lay down during his headaches and apparently reported an unspecified degree of phonophobia, but denied having any photophobia or hypersensitivity to light, nausea, or vomiting.  Overall, the examiner determined that symptoms mildly or moderately interfered with the Veteran's activities of daily living and resulted in mild to moderate disability.

During a June 2010 VA examination, the Veteran continued to report headaches, which at that time, he reported as occurring on a daily basis and lasting all day long.  The Veteran also reported spells of dizziness occurring once per week, moderate fatigue, and problems with mobility.  Occupationally, he reported that he was retired from employment.  Overall, he described having moderate impairment of his activities of daily living.

During a February 2011 VA examination, the Veteran stated that his headaches had remained essentially stable since his previous September 2009 VA examination, and reported that his headaches were occurring anywhere from once to several times per week.  He characterized these headaches as being sharp and throbbing in nature and rated their severity as being six or seven out of 10.  He reported the duration of these headaches as being anywhere from two to four hours and that he usually lay down during headaches.  Despite the foregoing report, the examiner opined that the Veteran's headaches were not necessarily prostrating because he believed that they were productive of only minimal to mild functional loss.  The Board notes, however, that there is no explanation or basis for the examiner's opinion as to the extent of the Veteran's functional loss.  In that regard, there is no discussion in the examiner's report as to which of the Veteran's activities of daily living or other activities he was able or unable to perform.

During a February 2012 VA examination, the Veteran apparently reported ongoing headaches; although details as to the extent or frequency of these headaches are not expressed in the report.  Interestingly, the Veteran's spouse, who accompanied the Veteran to the examination and was apparently present in the examination room, reported that there were times through the years where the Veteran's headaches were so bad that he was unable to work and had to come home to lie down.

In February 2013, the Veteran underwent a vocational assessment that was performed by M.L.  During that time, the Veteran continued to report headaches, as well as other symptoms which included tinnitus, ongoing problems with balance and vertigo, and falling once every few months.  He stated that, in the past, he was required to leave work once or twice a week to come home and lie down to relieve his headaches before returning to work.  The Veteran stated that he often worked through his headaches, but because he lived only a mile and a half from work, he was able to come home as needed.
 
M.L. opined that the Veteran was currently unable to engage in any form of substantial gainful employment, although it is unclear as to whether this was due strictly to the Veteran's headaches or due to a combination of symptoms attributable to his in-service head injury and the Veteran's age.  Nevertheless, the Board notes with interest M.L.'s observation that that the Veteran had debilitating headaches during his work year which would otherwise have been prostrating except for his ability to obtain rest.  Hence, M.L. appears to suggest, the Veteran was able to maintain employment, despite his headaches, due to the unique and flexible nature of his occupation, which permitted him to come home for rest as needed.  Thus, M.L. opined, the Veteran was precluded from employment as early as 2005.

Under DC 8100, migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The rating criteria do not define the term "prostrating;" however the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), which defines "prostration" as "extreme exhaustion or powerlessness".

VA regulations also do not define "economic inadaptability."  The Court has noted, however, that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran's arguments and claims are summarized in a September 2013 letter received from the Veteran's representative.  In that letter, the Veteran's representative argues that the Veteran is entitled to at least a 50 percent disability rating for his headaches because the evidence shows that they have been very frequent, occur multiple times per week, and require the Veteran to cease all activity and lie down.  Regarding the element that the Veteran's headaches be shown to have resulted in severe economic inadaptability, the Veteran's representative argues that the findings and opinions expressed in the lay statements and expert medical evidence show that the Veteran is unemployable due to his headaches.

Mindful of the foregoing, and upon careful review and consideration of the evidence, the Board concludes that the Veteran is not entitled to an initial disability rating higher than 30 percent for migraine headaches associated with the residuals from his posttraumatic encephalopathy.  In that regard, the evidence does show that, where the Veteran's headaches were essentially intermittent and lasting anywhere from two to four hour periods prior to his June 2010 VA examination, they progressed to the point that, from the June 2010 VA examination, they were occurring on a daily basis.  Hence, the evidence appears to demonstrate that, from June 2010, the Veteran's headaches were "very frequent" within the meaning of the criteria for a 50 percent disability rating under DC 8100.

With respect to the question of whether the Veteran's headaches were "completely prostrating," the Board notes that the Veteran consistently reported that he was required to lie down, apparently until his headaches decreased in intensity or subsided.  Indeed, the Veteran's reports in that regard are supported by statements from his spouse, who attests that over the years the Veteran has alleviated the intensity of his headaches by lying down and resting.  As reported by the Veteran, his headaches lasted anywhere from two to four hours; hence, given the evidence, it appears to be reasonable to conclude that the Veteran was required to lie down and rest for those lengthy periods.  In view of the same, the Veteran's headaches would appear to have been productive of prolonged periods of prostration throughout the course of this appeal period.

Under the criteria for a 50 percent disability rating, however, such attacks must be productive of severe economic inadaptability.  In that regard, the Board notes that the Veteran consistently reported periods of employment during his VA examinations.  Indeed, in a January 2013 TDIU application, he reported that he was able to work 40 hours per week as a farming consultant from 1949 through 1982, apparently despite the foregoing headaches.  During the February 2013 private vocational assessment, the Veteran also reported that he subsequently worked through 1990 as a self-employed real estate agent.

Although M.L.'s private February 2013 vocational assessment suggests that the fact that the Veteran was able to remain employed is not indicative of the Veteran's true economic adaptability because of the unique circumstances of the Veteran's employment (which permitted him to return home or seek rest as needed), the Board is not convinced by that line of argument.  In that regard, the Board places particular emphasis upon the fact that the Veteran was able to maintain apparently uninterrupted employment for over 40 years despite his reported headaches, was able to function (as reported during his January 2006 VA examination), was able to work through his headaches (as reported during the private February 2013 vocational assessment), and was able to return to complete his work day after periods of rest (as also reported during the private vocational assessment).  Although the frequency of these headaches have increased during the pendency of his appeal, given the Veteran's lengthy and uninterrupted employment and apparent ability to function and perform his occupational duties despite his reported headaches, and the fact that he worked in a type of employment conducive to taking time to rest as needed, the evidence does not indicate severe economic inadaptability.

To the extent that such assertions also touch upon the question of whether the Veteran's headaches resulted in severe economic inadaptability, the Board also turns to M.L.'s suggestion that the Veteran was precluded from employment as early as 2005 due to his worsening condition and increasing symptoms.  In that regard, the Board notes that in reaching this conclusion, M.L. appears to rely upon symptoms and manifestations that are outside the scope of the disability being considered here; that is, in addition to the Veteran's headaches, M.L. appears to conclude that the Veteran's unemployability was due not only to the Veteran's headaches, but due also to other symptoms such as vertigo, loss of balance, falling, and tinnitus.  Further, the Board notes that M.L. appears to base his findings at least in part upon the Veteran's advanced age as he references the Veteran's age multiple times in his report.  Given the foregoing, M.L.'s opinion concerning the Veteran's employability is not illuminating as to the determination of whether the Veteran's headaches specifically were productive of severe economic inadaptability.

For the foregoing reasons, the evidence does not show that the Veteran's headaches meet the criteria for a 50 percent disability rating pursuant to DC 8100.

In evaluating the Veteran's headaches, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, mindful of the fact that separate disability ratings have already been assigned for other residuals pursuant to DC 6204-6205 and 8045, the Board notes that there are no other rating criteria that are applicable to the Veteran's residual headaches.

The Board has also considered the provisions under 38 C.F.R. § 3.321(b) (1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's residual headaches is so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's residual headaches present an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic code; however, the Veteran's headaches have not been productive of the manifestations required for a higher disability rating.  As such, it cannot be said that the available schedular ratings are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected migraine headaches, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of an initial disability rating higher than 30 percent for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for migraine headaches associated with residuals, posttraumatic encephalopathy, characterized by atypical headaches, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


